Citation Nr: 0736403	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for bilateral 
progressive cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1958 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran's representative has raised the issue of clear 
and unmistakable error in an August 1975 rating decision that 
denied service connection for bilateral progressive 
cataracts.  This matter is not in appellate status and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an August 1975 rating decision, the RO denied service 
connection for bilateral progressive cataracts.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's August 1975 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1975 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has not been received since the 
RO's August 1975 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
to reopen a previously denied claim for service connection 
for progressive bilateral cataracts.  The Board notes that 
the veteran's claim to reopen was received in July 2004.  

In August 2004, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
August 2004 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the duty to assist, the Board notes that the 
RO has obtained a VA medical opinion in this case.  38 C.F.R. 
§ 3.159(c)(4).  The VA medical opinion is thorough and 
adequate upon which to base a decision.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II. Law

A. New and Material Evidence

Prior unappealed decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002).  However, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


B. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


C. Aggravation

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (2007).  VA's General Counsel has 
further explained that service connection may be granted for 
diseases (but not defects) of congenital, developmental, or 
familial origin, as long as the evidence as a whole 
establishes that the familial conditions in question were 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990). 
VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).  If a congenital or 
developmental condition is a disease, the presumptions of 
soundness and aggravation apply.


III. Analysis

In reaching a determination on whether the veteran's claim 
should be reopened, the reason for the prior denial should be 
considered.  The veteran filed an original claim for service 
connection for bilateral cataracts in April 1975.  His claim 
was denied in an August 1975 decision because, at the time of 
discharge, the veteran provided a history of eye problems 
prior to his period of active service.  Marine Corps 
examiners found evidence of progressive cataracts, however, 
the veteran's service medical records were silent as to any 
eye injuries which may have aggravated his condition.  The 
August 1975 RO decision is final.  38 U.S.C.A. § 7105.  

The veteran submitted a request to reopen his previously 
denied claim in July 2004.  Since the prior final decision, 
evidence has been added to the claims file.  Private medical 
records from July 1967 noted that developmental cataracts 
account for all of his visual loss.  Subsequent medical 
records from October 1967 document the veteran's bilateral 
cataract surgery, but they do not provide an etiological 
nexus to his period of active service.  

VA outpatient reports from October 2000 through December 2003 
note a diagnosis of congenital cataract disease.  However, 
none of the reports indicate that the veteran's bilateral 
cataract condition was aggravated during his period of active 
service, or that his condition was the result of injuries 
sustained while in service.  

In September 2004, the veteran submitted a statement in 
support of his claim.  According to him, a bilateral cataract 
condition did not exist prior to service.  Rather, the 
veteran claimed that he developed cataracts as a result of 
traumatic injuries sustained during recruit training.  

A December 2004 rating decision denied the veteran's request 
to reopen, noting that all evidence submitted in support of 
his claim classified his bilateral cataract condition as 
congenital.  The denial was upheld via a January 2005 
statement of the case (SOC).  In the veteran's February 2005 
formal appeal, he questioned the validity of those medical 
records which noted his self-reporting of pre-existing eye 
problems.  He claimed that, since he was enlisted during 
peacetime, he doubted that the Marine Corps would have 
accepted an individual with such a condition.  While the 
veteran did not contest the absence of an eye injury in his 
service medical records, he contended that, had he reported 
such a problem, such a report would have been met with 
serious consequences.  Finally, the veteran noted that it is 
very possible that the traumatic injuries which he claimed to 
receive during training could have led to his current 
condition.

During his RO hearing of March 2005, the veteran stated that 
he did not receive any actual injuries to the eye as a result 
of his training, and that he never went to the infirmary due 
to a traumatic injury.  According to the veteran's spouse, he 
did not wear glasses prior to his period of active service, 
and he did not wear them until his cataract surgery.  The 
veteran attested that, at the time of his surgery, the doctor 
was concerned that his cataracts may have been caused by head 
injuries, as the veteran's family history was negative for 
cataracts.  However, the reports from that time do not 
address that possibility.  In contrast, a report from July 
1967 stated that the veteran was told of his cataract 
condition when he was 7-8 years old.

In a March 2005 VA medical opinion, a VA examiner noted a 
review of the veteran's claims file.  The examiner was asked 
to provide an opinion regarding the possibility that the 
veteran's bilateral cataract condition was aggravated beyond 
normal progression by the rigors of training.  The examiner 
noted that the veteran's entrance exam noted a history of eye 
problems.  At the time, defective vision was noted, and the 
veteran's visual acuity was 20/50 in the right eye and 20/50 
in the left.  The examiner also noted a review the veteran's 
medical records from April 1961, in which the veteran, once 
again, provided a history of cataracts from a young age.  The 
examiner also stated that the record suggests that the 
veteran's cataracts were very equal, bilaterally, which is 
more consistent with a congenital process, as opposed to 
traumatic cataracts which are generally asymmetric in nature.  
Ultimately, the examiner opined that, while etiology was 
speculative, the veteran's bilateral cataract condition was 
less likely than not caused by, or aggravated by, trauma 
sustained during boot camp.

In this case, the additional evidence is not new and 
material, as it does not include any competent evidence that 
cures the prior evidentiary defect.  Specifically, the 
veteran has not submitted evidence to demonstrate that his 
bilateral cataract condition was either the result of, or 
aggravated by, his period of active training.  His medical 
reports from 1967 did not provide an etiological nexus to 
service.  The March 2005 VA examiner's opinion stated that it 
was less likely than not that the veteran's bilateral 
cataracts were the result of, or aggravated by, his period of 
active duty.  Therefore, evidence received to date does not 
show an increase in the veteran's disability during service 
aside from  the natural progress of his condition, and it 
does not show that his bilateral cataract condition was 
incurred in or aggravated by active service.    

Although the veteran asserted in his November 2004 statement, 
his February 2005 appeal, and his March 2005 RO hearing that 
his cataract condition was a result of rigorous boot camp 
training, the Board notes that lay persons are not shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to current medical diagnoses, 
thus, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, unsupported lay statements, even 
if new, do not serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Laypersons are not competent to give a medical 
opinion as to diagnosis or causation. Therefore, statements 
to that effect are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray.  Moreover, the veteran reported 
in his March 2005 hearing that he never went to the infirmary 
as a result of a traumatic head or eye injury.  Therefore, 
while the lay statements of the veteran and his spouse are 
new, they are not "material" as defined by 38 C.F.R. 
§ 3.156(a).

Accordingly, the veteran's request to reopen his claim for 
bilateral progressive cataracts is denied.


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for bilateral progressive cataracts is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


